Fourth Court of Appeals
                                      San Antonio, Texas
                                            December 7, 2017

                                          No. 04-17-00754-CR

                                   EX PARTE Andrew BRIGHAM

                                      Original Habeas Proceeding 1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

         On November 16, 2017, relator filed a pro se petition for writ of habeas corpus seeking
relief from his confinement for pending criminal charges. By order dated November 20, 2017,
this court determined that it lacked jurisdiction to consider relator’s petition and dismissed the
petition for lack of jurisdiction. This court’s opinion issued on November 22, 2017.

        On November 27, 2017, relator filed two additional documents this court has construed
as pro se supplemental petitions for writ of habeas corpus seeking the same relief sought in the
petition filed on November 16, 2017. For the reasons stated in this court’s opinion of November
22, 2017, relator’s supplemental petitions for writ of habeas corpus are DISMISSED FOR
LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a).

           It is so ORDERED on December 7, 2017.


                                                          _________________________________
                                                          Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2017.



                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court

        1
          This proceeding arises out of Cause Nos. 2016CR11697, 2016CR11698, 2016CR7125B, and
2016CR10420, styled The State of Texas v. Andrew Brigham, pending in the 131st Judicial District Court, Bexar
County, Texas, the Honorable Norma Gonzales presiding.